           Case 1:20-mj-00261-ZMF Document 10 Filed 02/15/21 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       CRIMINAL NO.           20-MJ-261
                                              :
BRIAN JEFFREY RAYMOND,                        :
                                              :
                       Defendant.             :

                    UNOPPOSED MOTION FOR PROTECTIVE ORDER

       The United States of America, by and through its attorney, the United States Attorney for the

District of Columbia and the United States Department of Justice, hereby respectfully moves the

Court for the entry of a protective order governing the production of unclassified discovery materials

by the parties in the above-captioned case. Any classified materials will be governed by a separate

order. The United States and counsel for defendant have reached an agreement as to the proposed

protective order. Therefore, the United States is authorized to represent to the Court that the

defendant does not oppose this motion or the entry of the attached protective order.


       NICHOLAS L. MCQUAID                                   MICHAEL R. SHERWIN
       Acting Assistant Attorney General                     Acting United States Attorney

By:               /s/                                 By:                   /s/
       Jamie B. Perry                                        April Russo
       MD Bar No: 1012160031                                 P.A. Bar No. 313475
       Trial Attorney                                        Assistant United States Attorney
       U.S. Dept. of Justice, Criminal Division              555 4th Street, N.W.
       Human Rights and Special Prosecutions                 Washington, D.C. 20530
       1301 New York Avenue, Northwest                       (202) 252-1717
       Washington, D.C. 20530                                April.russo@usdoj.gov
       (202) 307-3262
       Jamie.Perry@usdoj.gov



 Dated:    February 15, 2021



                                                  1
          Case 1:20-mj-00261-ZMF Document 10 Filed 02/15/21 Page 2 of 2



                                CERTIFICATE OF SERVICE

         I hereby certify that I have served a copy of the Government’s Unopposed Motion For
Protective Order upon defense counsel, Jonathan Jeffress, Emily Voshell, and Courtney Forrest, by
filing it with the Court’s Electronic Case Filing (“ECF”) System.


                                                                 /s/
                                                   Jamie Perry, Trial Attorney
                                                   U.S. Department of Justice




                                               2
